            Case 2:19-cv-02144-KSM Document 34 Filed 05/21/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LM GENERAL INSURANCE CO.                     : Case No. 2:19-CV-02144-KSM
                                             :
                Plaintiff,                   :
                                             :
       v.                                    :
                                             :
SHARON LEBRUN AND ED LEBRUN                  :
                                             :
                Defendants.                  :

                  LM GENERAL INSURANCE COMPANY’S
             THIRD NOTICE OF SUPPLEMENTAL AUTHORITY
  IN SUPPORT OF ITS MOTION TO DISMISS THE LEBRUNS’ COUNTERCLAIMS

       LM General Insurance Company respectfully provides notice, for the Court’s consideration

in connection with LM’s pending motion to dismiss, of the Western District of Pennsylvania’s

recent decision in Dunleavy v. Mid-Century Ins. Co., No. 2:19-CV-1304, 2020 WL 2536816, at

*3 (W.D. Pa. May 19, 2020), in which the Court discussed the narrow scope of Gallagher v.

GEICO, 201 A.3d 131 (Pa. 2019). See id. at *3 (explaining that the Gallagher “court’s decision

was narrow” and held only that insurance companies cannot “us[e] the household vehicle exclusion

as an end-run around the requirement of a signed form to waive stacked coverage”).

                                            Respectfully Submitted,


Dated: May 21, 2020                         /s/Frederick P. Marczyk
                                            Timothy J. O’Driscoll
                                            PA Attorney No. 82572
                                            Frederick P. Marczyk
                                            PA Attorney No. 89878
                                            FAEGRE DRINKER BIDDLE & REATH LLP
                                            One Logan Square, Suite 2000
                                            Philadelphia, PA 19103-6996
                                            Telephone: (215) 988-2700
                                            Facsimile: (215) 988-2757
                                            E-mail: timothy.odriscoll@faegredrinker.com
                                                     frederick.marczyk@faegredrinker.com


                                               1
